Case: 12-30188     Document: 00511981774         Page: 1     Date Filed: 09/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012

                                       No. 12-30188                        Lyle W. Cayce
                                                                                Clerk

CHADWICK S. PRICE,

                                                  Plaintiff-Appellant
v.

SUPREME COURT OF LOUISIANA ; COMMITTEE ON BAR ADMISSIONS
OF THE SUPREME COURT OF LOUISIANA,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:11-CV-01663


Before JONES, Chief Judge, and GARZA and PRADO, Circuit Judges.
PER CURIAM:*
        Chadwick S. Price (“Price”) appeals the district court’s grant of a motion
to dismiss filed by the defendants, the Louisiana Supreme Court and the
Committee on Bar Admissions of the Supreme Court of Louisiana (the
“Committee”). Price argues he was denied due process, his claim is not barred
by the doctrine of res judicata, and the Rooker-Feldman doctrine does not apply
as discussed in Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30188   Document: 00511981774      Page: 2   Date Filed: 09/11/2012



                                  No. 12-30188

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). We agree with Price
that Rooker-Feldman does not apply because this is a challenge to state bar
rules. Feldman, 460 U.S. at 486 (“United States District Courts [] have subject
matter jurisdiction over general challenges to state bar rules . . . which do not
require review of a final state court judgment in a particular case.”). We agree
with the District Court, however, that Price, who had the procedural right to file
a written challenge to the Committee’s finding on alcohol abuse on multiple
occasions under the Louisiana Supreme Court Rules, was not denied due
process. Mathews v. Eldridge, 424 U.S. 319, 335 (1976) (balancing the private
interest at stake, the risk of an erroneous depravation of that interest, and the
government interests when deciding whether due process was afforded); see also
Willner v. Comm. on Character and Fitness, 373 U.S. 96, 107–08 (Goldberg, J.,
concurring) (“[I]n all cases in which admission to the bar is to be denied on the
basis of character, the applicant . . . must be adequately informed of the nature
of the evidence against him and be accorded an adequate opportunity to rebut
this evidence. As I understand the opinion of this Court, this does not mean that
in every case confrontation and cross-examination are automatically required.”).
Accordingly, we AFFIRM.




                                        2